Citation Nr: 1441805	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-29 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for lumbar spondylolisthesis status post posterior lumbar decompression and fusion.

2. Entitlement to an initial compensable rating for scar, status post posterior lumbar decompression and fusion.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to July 2010.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional office (RO) that granted service connection for lumbar spondylolisthesis and scar, status post posterior lumbar decompression and fusion, and assigned initial ratings of 20 and 0 percent, respectively. 

In August 2013, the Board again remanded the Veteran's claims for additional development.  The Board finds that there has not been substantial compliance with the remand instructions and this case is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contended that his lumbar spondylolisthesis and scar symptoms are more severe than the currently assigned ratings and that he is entitled to higher initial ratings.  Specifically, the Veteran contended that his symptoms worsened since his last VA examination in August 2010.  

In August 2013, the Board remanded the appeal to obtain a new examination in order to ascertain the current severity of the Veteran's service-connected lumbar spondylolisthesis and scar, status post posterior lumbar decompression and fusion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Subsequently, the Veteran was scheduled for a VA examination in November 2013.  However, the Veteran failed to report.  

The Board notes that the United States Court of Appeals of Veterans Claims (Court) has stated that in the normal course of events, it is the burden of a claimant to keep the VA apprised of his or her whereabouts .  If he or she does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him or her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

The last piece of correspondence received from the Veteran was the Form 9 Appeal in October 2011.  The Board notes that it appears that there has been some difficulty reaching the Veteran at his current address.  Several notices and the copy of the Remand have been returned as undeliverable.  However, two different addresses were used to provide the Veteran with correspondence.  Therefore, it is unclear as to whether the Veteran had an opportunity to respond to any notification regarding his appeal and any scheduled VA examinations.  Thus, an additional attempt should be made to verify the Veteran's address and reschedule a VA examination.  

In addition, the Board notes that the RO has unsuccessfully attempted to locate the Veteran through several phone numbers.  However, it appears the phone numbers listed on the Veteran's October 2011 Form 9, September 2010 Statement in Support of Claim, and the Veteran's letter received by the RO on November 15, 2010 (regarding treatment records from Dr. A. B.) have not been attempted.  Therefore, the RO should make another attempt in contacting the Veteran through these phone numbers.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should make all reasonable efforts to verify the Veteran's current mailing address, to include  contacting the Veteran at any other phone numbers (namely, those phone numbers listed on the Veteran's October 2011 Form 9, September 2010 Statement in Support of Claim, and the Veteran's letter received by the RO on November 15, 2010).  The United States Postal Service should be contacted in an attempt to verify his current address.  All attempts to identify a current mailing address should be documented in the claims file.

Once the correct address is identified, update the claims folder and send the Veteran any copies of notices pertaining to his appeal as needed.

2. If the Veteran has been reached and if he intends to continue his appeal, schedule the Veteran for an appropriate VA examination to determine the severity of his lumbar spondylolisthesis and scar, status post posterior lumbar decompression and fusion. 

The examiner should be provided with the Veteran's entire claims file (both the paper file and any electronic portion of the file) for review in conjunction with the examination, and should note such review in his or her report.  All necessary tests should be performed and the results reported.

3. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  If not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

